Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The request filed on August 5, 2021 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group I	Figure 3
Group II	Figure 4 
Group III	Figures 5 and 7
Group IV	Figure 6

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claims are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, III and IV lack unity of invention because even though the inventions of these groups require the technical feature of a controller damper device containing magnetorheological fluid, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Battlogg et al. as set forth in the rejection below.
During a telephone conversation with Werner H. Stemer on June 10, 2020 a provisional election was made with traverse to prosecute the invention of Group II, claims 28-30, 32, 33, 45 and 46.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 31 and 34-44 are withdrawn from further 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawing corrections filed November 23, 2020 and August 5, 2021 have been approved.

Specification
Lines 28-30 of page 46 are confusing since the connector cables 42 are not shown extending through the piston rod 44.  See figure 3 which shows the connector cables 42 extending through the piston rod 43.  The applicant argues that the embodiment of the invention shown in figure 4 shows a connector cable guided through the piston rod 44.  However, this is not what is recited on lines 28-30 of page 46 which recites connector cables.  Clearly figure 4 does not show more than one connector cable.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-30, 32, 33 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Recitations such as “a supporting structure” on lines 5-6 of claim 28 render the claims indefinite because it is unclear whether or not the applicant is referring to the motor vehicle set forth above.  Note that it appears that the supporting structure and the motor vehicle are the same.  Recitations such as “a door” on line 6 of claim 28 render the claims indefinite because it is unclear whether or not the applicant is referring to the door set forth on line 1 above.  Recitations such as “an intense damping action” on line 17 of claim 28 render the claims indefinite because it is unclear what is meant by the term “intense”.  Recitations such as “an intense damping action” on lines 19-20 of claim 28 render the claims indefinite because it is unclear whether or not the applicant is referring to the intense damping action set forth above.  Recitations such as “the door” on line 2 of claim 45 render the claims indefinite because they lack antecedent basis.  Recitations such as “at” on line 12 of claim 45 render the claims indefinite because it is unclear how the vehicle is “at” a slope.  Recitations such as “a high damping action” on 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-30, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 2008/0294314) in view of Battlogg et al. (US 2012/0119123), Dimig et al. (US 2006/0238285) and Kawanobe et al. (US 6729071).  Morris et al. discloses a door component, comprising:
a controllable damper device 46 (fig. 3b) containing a magnetorheological fluid 82 and having two connector units that are movable relative to one another, said two connector units including a first connector unit (labeled below) connectable to a supporting structure 12 and a second connector unit (labeled below) connectable to a door 16; 
a control device 36 controlling said damper device to dampen a movement of the door at least partially between a closed position and an open position;
said control device being configured to adjust said damper device to a relatively low damping action, when the door is in the closed position, and to adjust said damper 
Morris et al. is silent concerning a damping valve and a predefined time period.
However, Battlogg et al. discloses a damper device including at least one electrically settable magnetorheological damping valve 4 which maintains a set state in an electrically deenergized state as set forth in paragraph 148, in order, through electrical setting of said damping valve, to set a desired damping characteristic of said damper device in the electrically deenergized state as set forth in paragraph 148.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Morris et al. with a magnetically controlled valve, as taught by Battlogg et al., to increase the accuracy with which the damping of the movement of the door can be controlled and to enable the door to be held in the open position without the need for electricity.
Additionally, Dimig et al. discloses a control device which utilizes a residual magnetic force to adjust a damper device connected to a door such that there is a relatively low damping action, with said damper device being in an electrically deenergized state, when the door is in the closed position, and to adjust said damper device to a relatively intense damping action, with the damping valve in the electrically deenergized state, when the door device is in an open position and after a predefined time period has elapsed as set forth in paragraph 181.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Morris et al. with a control device, as taught by 
Finally, Kawanobe et al. discloses a position sensor, as set forth on line 48 of column 4, to measure an orientation of the motor vehicle relative to the horizontal and discloses the use of the orientation of the motor vehicle to control the operation of the vehicle door as set forth on lines 4-21 of column 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Morris et al. with a slope calculation system, as taught by Kawanobe et al., to more accurately control the operation of the vehicle door when the vehicle is positioned on a slope.
With respect to claim 29, Battlogg et al. discloses that the damping valve is formed with a flow channel 6, 7 configured to conduct the magnetorheological fluid therethrough, wherein said flow channel is to be subjected to a variable magnetic field, to thereby influence a flow resistance of the flow channel, and thus to set the damping characteristic of said damper device by way of the magnetic field in the flow channel.
With respect to claim 30, Battlogg et al. discloses a magnet device configured to permanently generate the magnetic field, said magnet device being composed at least partially of hard magnetic material as set forth on line 1 of paragraph 154, and at least one electrical coil 56 disposed to permanently change a magnetization of said magnet device by way of at least one magnetic pulse generated by said at least one electric coil.

With respect to claim 33, Battlogg et al. discloses an electrical coil 56 configured to modulate the magnetic field acting in the flow channel.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 2008/0294314) in view of Battlogg et al. (US 2012/0119123) and Dimig et al. (US 2006/0238285) and Kawanobe et al. (US 6729071).
Morris et al. discloses a method of damping a movement of a door device 16, the method comprising:
providing a damper device 46 with a settable and controllable damping action; 
damping a movement of the door device in a controlled process at least partially between a closed position and an open position; and
electrically adjusting a damping characteristic of the damper device, and maintaining respectively set damping characteristics;
detecting an angular position of the door device, as set forth on lines 3-4 of paragraph 41 to determine whether the door device is in the closed position or the open position.
Morris et al. is silent concerning electrically adjusting a damping valve.
However, Battlogg et al. discloses a damper device comprising a damping valve which is electrically adjusted, and the damping characteristics of the damping valve are maintained in an electrically deenergized state of the damping valve; wherein the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Morris et al. with an electrically adjustable damping valve, as taught by Battlogg et al., to increase the accuracy with which the damping of the movement of the door can be controlled and to enable the door to be held in the open position without the need for electricity.
Additionally, Dimig et al. discloses a control device which utilizes a residual magnetic force to adjust a damper device connected to a door such that there is a relatively low damping action, with said damper device being in an electrically deenergized state, when the door is in the closed position, and to adjust said damper device to a relatively intense damping action, with the damping valve in the electrically deenergized state, when the door device is in an open position and after a predefined time period has elapsed as set forth in paragraph 181.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Morris et al. with a control device, as taught by Dimig et al., to enable a user the ability to lock the door in an open position simply by holding the door in an open position for a predetermined period of time.
Finally, Kawanobe et al. discloses a position sensor, as set forth on line 48 of column 4, to measure an orientation of the motor vehicle relative to the horizontal and discloses the use of the orientation of the motor vehicle to control the operation of the vehicle door as set forth on lines 4-21 of column 3.

It should be noted that the use of the apparatus of Morris et al., as modified above, would inherently lead to the method steps set forth in claim 45.

    PNG
    media_image1.png
    796
    1101
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed August 5, 2021 have been fully considered but they are moot in view of the new grounds of rejection.


Conclusion
THIS ACTION IS NOT MADE FINAL.  

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634